DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 22, 24 and 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21, line 8 recites “the presence”; claim 26, line 8 recites “the presence”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 22, 24 and 27-29 are objected to as being dependent  on claims 21 and 26.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 22, 24, 30, 32 and 33 are rejected under 35 U.S.C. 103 as being obvious over Reevell (US 2018/0263286) in view of Batista (US 2017/0150755) and Thomas (US 2016/0309789).
With respect to the limitations of claims 21 and 24, Reevell teaches a portable induction heater (Figs 1, 10, induction coil 65, 0161) comprising: a housing (device housing 1, 0126), the housing having one or more apertures (Fig 6, top opening of receiving chambers 10, 11, 12, 0127); a chamber (Fig 6, receiving chambers 10, 11, 12, 0127) coupled to at least one of the one or more apertures, the chamber (10, 11, 12) being positioned in proximity to an induction heating element (65) within the housing, at least one of the one or more apertures (top opening of receiving chambers 10, 11, 12, 0127) provide access to the chamber positioned in proximity to the induction heating element 65) within the housing; a microcontroller (Figs 9, 10, controller 17, 0151) in the housing and a sensing mechanism (0163, 0197, touch sensor…for recognition of the presence or absence of a consumable) in communication with the induction heater and the microcontroller and configured to detect the presence of the hand held administration device and in communication with a microcontroller to signal said detected presence to the microcontroller to operate the induction heating element (0197, to generate signals that may be processed by a processor included in the detection system to enable the processor to determine (“recognize”) the presence or absence of a consumable based on processing one or more signals received at the processor from the touch sensor); and a power source (Fig 10, power source 16, 0151) configured to provide power on demand to the induction heating element.
Reevell discloses the claimed invention except for explicitly showing the microcontroller operating the induction heating element based on the detected presence of the hand held administration device; an indicator within or on the housing configured to signal one or more operation states of the portable induction heater; the indicator is a light.
However, Batista discloses the microcontroller operating the induction heating element based on the detected presence of the hand held administration device (0098, in use, the control unit provides electrical power from a power supply to the heater elements within the cartridge 40 via the first set of electrical contacts 32 and the electrical contacts on the cartridge 40, in accordance with a first heating profile) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the portable induction heater of Reevell having a microcontroller in connection with a presence sensor and induction heater silent to operating the induction heating element based on the detected presence of the hand held administration device with operating the induction heating element based on the detected presence of the hand held administration device of Batista for the purpose of providing a known controller, presence sensor and heater configuration that allows for activation of the heating element based on a presence or absence of the cartridge (0098), thereby improving the overall efficiency of the device.
Additionally, Thomas discloses an indicator (Fig 2, ready indicator light 32, 0007, 0008, 0012, 0066) within or on the housing (housing indicated by 10, 0066) configured to signal one or more operation states of the portable induction heater; the indicator is a light (ready indicator light 32) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the portable induction heater of Reevell in view of Batista having a housing silent to an indicator with an indicator within or on the housing configured to signal one or more operation states of the portable induction heater; the indicator is a light of Thomas for the purpose of providing a known light configuration that signals to a user that the device is at the appropriate operating temperature (0007).
With respect to the limitations of claim 30, Reevell teaches a system for heating a hand held administration device (Figs 6, 10, consumables 31, 32, 33, 0129) comprising: a housing (device housing 1, 0126) having an induction chamber (Fig 6, receiving chambers 10, 11, 12, 0127) and a microcontroller (Figs 9, 10, controller 17, 0151) therein, the microcontroller (17) in communication with and operably controlling and powering an induction coil (Figs 1, 10, induction coil 65, 0161) in the induction chamber in response to a detected presence of the hand held administration device (0163, 0197, touch sensor…for recognition of the presence or absence of a consumable) in the induction chamber, and a sensor is provided on a second side of the induction chamber to detect the presence of the hand held administration device in the housing (0163, 0197, touch sensor…for recognition of the presence or absence of a consumable).
Reevell discloses the claimed invention except for explicitly showing the microcontroller operably controlling and powering an induction coil in the induction chamber in response to a detected presence of the hand held administration device; a light source is provided on one side of the induction chamber.
However, Batista discloses the microcontroller operably controlling and powering an induction coil in the induction chamber in response to a detected presence of the hand held administration device (0098, in use, the control unit provides electrical power from a power supply to the heater elements within the cartridge 40 via the first set of electrical contacts 32 and the electrical contacts on the cartridge 40, in accordance with a first heating profile) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the portable induction heater of Reevell having a microcontroller in connection with a presence sensor and induction heater silent to operably controlling and powering an induction coil with the microcontroller operably controlling and powering an induction coil in the induction chamber in response to a detected presence of the hand held administration device of Batista for the purpose of providing a known controller, presence sensor and heater configuration that allows for activation of the heating element based on a presence or absence of the cartridge (0098), thereby improving the overall efficiency of the device.
Additionally, Thomas discloses a light source (Figs 1, 2, ready indicator light 32, 0007, 0008, 0012, 0066) is provided on one side of the heating chamber (cartridge port 20, 0066) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the portable induction heater of Reevell in view of Batista having a heating induction chamber silent to a light source with a light source is provided on one side of the heating chamber of Thomas for the purpose of providing a known light configuration that signals to a user that the device is at the appropriate operating temperature (0007).
With respect to the limitations of claim 32, Reevell teaches further comprising a power source (Fig 10, power source 16, 0151).
With respect to the limitations of claims 22 and 33, Reevell in view of Batista discloses the claimed invention except for the power source comprises a rechargeable battery system.  However, Thomas discloses the power source comprises a rechargeable battery system (0066, charging port 25 may be used to recharge the batteries) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the hand held administration device of Reevell in view of Batista having a power source silent to the type of power source with the power source comprises a rechargeable battery system of Thomas for the purpose of providing a known power source that is reusable, thereby improving the overall convenience and functionality of the device.
Claim 26 is rejected under 35 U.S.C. 103 as being obvious over Reevell (US 2018/0263286) in view of Schennum (US 2017/0013875).
With respect to the limitations of claim 26, Reevell teaches a portable induction heater (Figs 1, 10, induction coil 65, 0161) comprising: a housing  (device housing 1, 0126) having an aperture (Fig 6, top opening of receiving chambers 10, 11, 12, 0127); an induction chamber (Fig 6, receiving chambers 10, 11, 12, 0127) in the housing and aligned with the aperture, the induction chamber (10, 11, 12) configured to receive a portion of an administration device (consumables 31, 32, 33, 0129); an induction heating coil (65) positioned to heat the administration device (31, 32, 33) when said device is positioned in the induction chamber; a microcontroller (Figs 9, 10, controller 17, 0151) in communication with the induction heating coil (65) and in communication with a sensing mechanism configured to detect the presence or absence of the administration device (0163, 0197, touch sensor…for recognition of the presence or absence of a consumable) in the induction chamber, the induction heating coil (65) is controllable by the microcontroller (17); and a power source (Fig 10, power source 16, 0151) arranged to deliver power on demand to one or more of the microcontroller (17).
Reevell discloses the claimed invention except for the sensing mechanism monitors the inductance of the coil when empty to create a reference value and compares the reference value against subsequent inductance readings to determine if the administration device is positioned in the induction chamber.
However, Schennum discloses the sensing mechanism monitors the inductance of the coil when empty to create a reference value and compares the reference value against subsequent inductance readings to determine if the administration device is positioned in the induction chamber (0067, inserting an e-cigarette will change the effective inductance of the charging coil 170, by virtue of the mutual inductance arising from the corresponding induction charging coil in the e-cigarette, and this change in effective inductance can be detected by the PCB 160 or other sensor) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the hand held administration device of Reevell having a presence sensing mechanism with the sensing mechanism monitors the inductance of the coil when empty to create a reference value and compares the reference value against subsequent inductance readings to determine if the administration device is positioned in the induction chamber of Schennum for the purpose of providing a known alternative sensing mechanism that detects the presence of a object based on the change in inductance of a coil (0067).

Claims 27, 28 and 29 are rejected under 35 U.S.C. 103 as being obvious over Reevell (US 2018/0263286) in view of Schennum (US 2017/0013875) as applied to claim 26, further in view of Thomas (US 2016/0309789).
With respect to the limitations of claim 27, Reevell in view of Schennum discloses claimed invention except for the power source comprises a rechargeable battery system.  However, Thomas discloses the power source comprises a rechargeable battery system (0066, charging port 25 may be used to recharge the batteries) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the hand held administration device of Reevell in view of Schennum having a power source silent to the type of power source with the power source comprises a rechargeable battery system of Thomas for the purpose of providing a known power source that is reusable, thereby improving the overall convenience and functionality of the device.
With respect to the limitations of claims 28 and 29, Reevell in view of Schennum discloses the claimed invention except for an indicator within or on the housing configured to signal one or more operation states of the portable induction heater; the indicator is a light.  However, Thomas discloses an indicator (Fig 2, ready indicator light 32, 0007, 0008, 0012, 0066) within or on the housing (housing indicated by 10, 0066) configured to signal one or more operation states of the portable induction heater; the indicator is a light (ready indicator light 32) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the portable induction heater of Reevell in view of Schennum having a housing silent to an indicator with an indicator within or on the housing configured to signal one or more operation states of the portable induction heater; the indicator is a light of Thomas for the purpose of providing a known light configuration that signals to a user that the device is at the appropriate operating temperature (0007).

Response to Amendments
Claims 21, 26 and 30 have been amended. 
Claims 23, 25 and 31 are cancelled.
Claims 21, 22, 24, 26-30, 32 and 33 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 21, 22, 24, 26-30, 32 and 33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement for Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/
Primary Examiner, Art Unit 3742
10/26/2022